Citation Nr: 1241605	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-15 218 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a broken nose condition.

2.  Entitlement to service connection for an unspecified eye condition.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for right knee arthritis.  

5.  Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 Memorandum Decision of the U.S. Court of Appeals for Veterans Claims (Court). 

This matter also comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claims for service connection for a broken nose condition, an unspecified eye condition, and arthritis of the right and left knees.  An appeal was perfected in July 2011.  See VA Form 9.  

The Veteran presented testimony on the issue of service connection for residuals of a back injury at a personal hearing before a Veterans Law Judge in March 2010 and testified about his back disorder and the remaining claims on appeal in an August 2012 hearing conducted by the undersigned Acting Veterans Law Judge.  Transcripts of these hearings are of record.  At the time of the March 2010 hearing, the Veteran was represented by the Disabled American Veterans (DAV) pursuant to a June 2007 VA Form 21-22.  

In a November 2011 VA Form 21-22a, the Veteran appointed Sean A. Ravin, Esquire, as his representative.  No limitation on representation was listed.  The November 2011 VA Form 21-22a supersedes the June 2007 VA Form 21-22.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony regarding his symptomatology is not credible.

3.  The credible and competent medical evidence weighs against a finding that a nose disorder is etiologically related to service.  

4.  The Veteran is not shown to have an eye disorder

5.  The credible and competent medical evidence weighs against a finding that a back disorder is due to service.  

6.  The credible and competent medical evidence weighs against a finding that a bilateral knee disorder is due to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a nose disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304.  (2012).

2.  The criteria for service connection for an unspecified eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304.  (2012).

3.  The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.  (2012).

4.  The criteria for service connection for  right knee arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.  (2012).

5.  The criteria for service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.  (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran was sent VCAA-compliant notification via letters dated in September 2005, June 2006, September 2006, July 2007, November 2008, April 2009, and May 2009.  Although all of these letters were clearly not sent prior to the initial adjudication of this case as required by Pelegrini v. Principi, 18 Vet. App. 112 (2004), they were all sent prior to the most recent adjudication of the appellate claims via a February 2010  supplemental statement of the case for the Veteran's back claim and a June 2011 statement of the case for the Veteran's remaining claims.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, July 2007April 2009, and September 2009 letters included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

These matters were most recently before the Board in June 2012 when the case was remanded to the VA RO in Columbia, South Carolina (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to afford the Veteran a new Travel Board Hearing.  The Veteran was afforded such a hearing in August 2012 before the undersigned Veterans Law Judge.  Accordingly, all of the actions previously sought by the Board through its prior development request have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Board notes that the Veteran has not been afforded VA examinations to determine the nature and etiology of his claimed nose, eye and knee disabilities. However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 54  (Fed. Cir. 1998). 

II.  Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307 3.309 (2012).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370  (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447   (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

III.  Nose and Eye Disorders

The Veteran contends that he has a nose and eye disorder due to an in-service injury sustained when he fell down a set of stairs.  The service treatment records note that in December 1952, the Veteran was brought in for treatment by emergency ambulance after falling down some steps.  He had a left periorbital ecchymosis and an occipita-parietal laceration.  He received two sutures.  X-ray of the skull showed no evidence of fracture or other bony abnormality.  There was no evidence of skull fracture.  The service treatment records show no further head injury complaints or treatments, and the service separation examination in November 1955 noted normal a head examination.  

The claims file includes a January 2000 private treatment note in which it was noted that the Veteran underwent a septoplasty due to septal deviation and nasal airway obstruction.  

A March 2001 private consultation note reported that the Veteran had had sinus surgery the year prior.  

In March 2001, the Veteran reported headache and face pain, along with slurred speech, left upper arm weakness, and facial nerve weakness on the left side.  A CAT scan of the head did not show any intracranial pathology.  It did show some opacification of in the superior right maxillary sinus.  The examiner noted that the sinus pathology may account for the Veteran's right face pain.

A June 2007 VA medical center treatment note reported that the Veteran had a deviated septum fifteen to eighteen years prior.  

In his June 2010 Travel Board Hearing, the Veteran explained that he fell down around thirty five or twenty five steps and that others had run on top of him.  He stated that his right eye was blackened and that he broke his nose at the time.  He stated that he explained that his nose was broken at the infirmary but he was told he was alright.  

During his August 2012 Travel Board hearing, the Veteran stated that he broke his nose when he fell down a set of steps.  He stated that he was not x-rayed and that his nose was not reset but that the doctor told him his nose was broken.  He stated that he saw a private doctor later because he couldn't breathe and that his doctor operated on his nose.  He stated that he had problems breathing from the time of his injury onward.  He stated that he was treated with ice and aspirin in service and that he still had trouble breathing.

The Veteran further explained that when he fell down the stairs he additionally hurt his right eye.  He stated that his vision problems did not begin right after his injury but that later he was diagnosed with macular degeneration.  He stated that he did not believe that his macular degeneration was related to his injury but that a physician had told him that he had scar tissue in his eye where he was hit.  He stated that he had no problems with his eye after it healed.

Initially, the objective medical record does not establish that the Veteran has a current chronic eye disability.  Current disability is required in order to establish service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has argued that he had a black eye in service and such a claim is consistent with the service treatment records, the record demonstrates a left eye as opposed to right eye injury as he claims, but giving the Veteran the benefit of the doubt, an in-service injury to the eye is demonstrated by the record.  Here, however, the evidence of record has not demonstrated a disability for which the Veteran may be compensated.  During his August 2012 Travel Board Hearing, the Veteran admitted that he did not believe his macular degeneration was related to his injury and that he was told he had scar tissue in his eye but that he had no problems with his eye once it healed from his in-service injury.  Accordingly, the Veteran is not shown to have a present disability.  As a present disorder is necessary in order to establish service connection, the Veteran's claim for service connection for an unspecified eye condition must be denied.

Further, turning to the Veteran's claim for a broken nose condition, the Board must find against the Veteran's claim as the service treatment records fail to demonstrate a broken nose injury during service, and the Veteran is shown to be normal upon discharge.  Given that the service treatment records reveal no evidence nose symptoms or treatment for a broken nose, the Board assigns greater probative weight to the service treatment records than the Veteran's more recent statements as they were recorded closer in time to his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the Veteran).  Moreover, presently, the Veteran complains of breathing problems which led to surgery due to his broken nose but the medical evidence of record suggests that the Veteran received surgery due to sinus trouble.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  While the Veteran is competent to testify to that which is capable of lay observation, to include an injury to the nose, the Veteran's claims are found to lack credibility as they are inconsistent with the medical records taken at the time of the injuries and following the Veteran's discharge and at times, inconsistent themselves, as is shown in the Veteran's Travel Board Hearings where he claims once that he was told that he was fine, and at his later hearing explained that a doctor told him he had broken his nose.  

Thus, the Board finds that the preponderance of the credible and competent evidence is against the Veteran's claim for service connection for a nose and eye disorder.  Accordingly, these claims must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


IV.  Residuals of Back Injury and Knee Disorder

The Veteran contends that he has chronic residuals of a an injury to the back and knees since service.  Service treatment records include treatment following the Veteran's fall down stairs in December 1952, neither a back nor a knee injury was noted.  Treatment records also demonstrate that, in September 1953, the Veteran fell and hit his back on a window.  A laceration of the left upper back was noted.  The service treatment records show no further back injury complaints or treatment, and the service separation examination in November 1955 noted a normal spine examination.  

An October 2004 private treatment record noted that the Veteran complained of low back pain.  He reported that he had fallen a few weeks prior, injuring that area.  X-rays showed severe multilevel degenerative disc disease and decreased height of the superior end plate at L3.  The assessment was multilevel degenerative disc disease, lumbar spine.

Magnetic resonance imaging (MRI) in September 2005 showed multilevel disc space pathology.

In October 2005, the Veteran was seen with complaints of pain across his lower back.  The Veteran reported that this pain had been longstanding, but worse over the past six months.  The examiner's impression was that the Veteran had lumbar root irritation secondary to degenerative disc disease.

A June 2007 VA medical center treatment note demonstrates that the Veteran underwent surgery on his knees thirty-five years prior.  

In a private treatment note dated in March 2008, the Veteran's treating physician, Dr. L.W., noted that the Veteran complained of a long history of intermittent back pain since falling off a horse six years prior wherein he was injured when a horse fell on him.  He stated that his pain had returned over the past year and a half and was particularly bothersome in the neck, lower back and both knees.

A November 2008 private treatment note from Dr. S.N. noted the Veteran's report that he had injured his low back and knees during service when he fell down 25 stairs.  The assessment was lumbosacral spondyosis, lumbar facet syndrome, and osteoarthritis of the knees.

A January 2009 statement from W.L.L., Jr., M.D. noted that the Veteran reported he had injured his back falling down stairs in service.  Dr. L. noted that the Veteran "currently exhibits extensive degenerative changes in the lumbar spine with evidence of possibly an old L3 fracture, some disc protrusion and facet arthritis, causing some mild nerve impingement.  Dr. W.L.L. stated that the nature of the injury appeared to be consistent for the development of arthritis in the back.  He further noted that, the same conditions could exist without injury in a person of age 75 but that he would contend however, that in many instances such injuries as described may very well accelerate the development of the arthritis and spondylosis reaching a symptomatic level much sooner than what otherwise have occurred."

A VA examination was conducted in February 2009.  The examiner reviewed the claims folder, including the service treatment records, in conjunction with the examination.  The Veteran reported that he injured his back in the fall down the stairs in service and was told he had a fracture of a bone in his lower back.  He noted worsening back pain since leaving service.  The Veteran also reported that he worked for 24 years in a textile mill.  The examiner noted that the service treatment records did not show a back injury associated with the fall down the stairs.  On examination, lumbosacral spine series showed severe osteopenia and degenerative joint disease.  The examiner stated that in his opinion, it was less likely than not that the Veteran's present back problems can be directly related to his military service.  His stated rationale was that there was only one notation in the service medical records regarding a minor back injury.  The examiner stated that the Veteran's in-service his injury was very remote in time.  He further noted that the Veteran's discharge history and physical were normal, and the Veteran did physically active work for many years after leaving the military.

A December 2009 statement from N.M.G., M.D., stated that the Veteran was involved in a service connected injury while in the Air Force in 1953 wherein he fell down approximately 25 steps,  broke his nose and received stitches in his head and that he sustained a back injury at that time.  Dr. G. stated that the sustained fall was consistent with his L3 compression fracture and he believed it was responsible for significant amount of his low back pain.  As you understand, this accident occurred about 55 years ago and it is impossible to exactly piece together everything, I believe that it is more likely than not that this was the cause of his back pain."

In a March 2010 statement, Dr. S.N., stated "I am the treating physician for [the Veteran] and have reviewed his current treatment records which indicate a lumbar spine condition.  It is my medical opinion that it is more likely than not that the current condition had its onset while the Veteran was on active duty and has continued since his release."

In March 2010,the Veteran testified before a Veterans Law Judge.  During that hearing, the Veteran explained that, while serving in the Air Force, he fell down a set of stairs and was run over.  He explained that the fall caused him to hurt his knees and back.  He explained that after his fall he was told his nose was alright and that he explained that it was broken and that his back was hurt.  He stated that he was taken for treatment in an ambulance but that he was not x-rayed.  He explained that presently he experienced knee and back pain.

The Veteran stated that he received steroid shots for his back pain and that he was told that he had arthritis and a fracture in the back which he felt was due to his fall in service.  The Veteran explained that he had no other injuries following service and that the only time he recalled hurting his back was in service.    

During his August 2012 Travel Board Hearing, the Veteran stated that he injured his back and knees when he fell down a set of stairs while serving in the Air Force.  He stated that he was treated in the hospital and that he injured his mid-back but that he was not x-rayed and was treated with aspirin.  The Veteran stated that he had problems with his back when he got out of service and first sought treatment in 1984.  He stated that there was no incident between 2009, when he was told he had a fracture in his back and service that could have harmed his back and that his in-service injury was the only time he injured his back.  

The Veteran explained that he injured his knees during the same fall down stairs during service and that x-rays were not taken of his knees at that time.  He stated that there were no incidents after service in which he hurt his knees.  He stated that he was treated for his left knee condition around 1970.  He explained that his knees hurt him all of the time.  

The Board finds that, for the reasons enumerated below, the preponderance of the competent and credible evidence is against the Veteran's claims for service connection for a back and bilateral knee disorder.  

As noted above, in order to establish service connection, there must be an in-service injury or incurrence of a disease, a present disorder and a nexus between the two.  In this case, the Board finds that the evidence is against a finding that the Veteran's claimed back and knee disorders are related to his service.

Initially, the Board acknowledges that there are medical reports in the claims file dating from service wherein the Veteran is shown to have hurt his back and that the Veteran asserts that he hurt his knees in the same December 1952 fall down stairs.  However, the service treatment records demonstrate a normal back and normal knees at discharge and the Veteran is not shown to have reported back or knee pain at that time of his injury when he fell down stairs.  This evidence is found to be more probative than his later claims of injuries to these areas.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Thus, the evidence has not demonstrated an in-service injury to the back and knees which led to a chronic disorder at the time of separation from service.  Additionally, the Veteran's claims file is silent as to any medical evidence which suggests that the Veteran had arthritis within a year of discharge.  

The Veteran asserts that he experienced continuous symptoms since service, however, the Veteran's credibility is put into question by the evidence of record, notably, the fact that, despite multiple claims that he did not injure his back and knees after service, the evidence indicates post-service injuries to both his back and knees, specifically, the Veteran is shown to seek treatment in October 2004 following a fall and is noted to have sought treatment for periodic knee and back pain following a horse riding accident.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Here, the Board finds that the Veteran to be of questionable credibility as the statements he has made pertaining to his symptomology have been inconsistent.  Thus, while the Veteran might otherwise be competent to demonstrate continuous symptoms of back and knee pain, consistent with the holdings of Jandreau, his opinion as a lay person is afforded far less weight as be is found to lack credibility.  

Turning to the medical evidence of record, the Board notes that the claims file contains conflicting opinions regarding the etiology of the Veteran's back and knee disorders.  

Regarding the Veteran's claim for service connection for a bilateral knee disorder, the evidence is silent as to an in-service injury to the knees and, upon discharge, the Veteran is shown to have normal knees.  The Veteran is shown to have first sought treatment for a left knee disorder in 1970, fifteen years following service and there is no evidence of arthritis a year following service.  

Dr. S.N. notes in a November 2008 treatment note that the Veteran had a back and knee injury in service and that he had chronic back and knee conditions presently, however, may not be considered a competent medical opinion as it is merely repetitive of the Veteran's report.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, as the evidence of record fails to demonstrate credible evidence of an in-service injury or a chronic knee disorder which was related to service, the Veteran's claim for service connection for a right and left knee arthritis must fail.  

The claims file includes competent but conflicting opinions which address whether the Veteran's back disorders are related to his service.  To summarize, in January 2009, Dr. W.L.L. stated that the nature of the Veteran's reported fall down stairs appeared to be consistent with arthritis of the back, in February 2009, the Veteran's VA examiner found that it was less likely than not that the Veteran's present back problems could be directed to his military service, in December 2009, Dr. N.M.G. stated that the Veteran's reported in-service fall was consistent with the Veteran's L3 compression fracture and Dr. S.N. stated in March 2010 that it was more likely than not that the Veteran's back disorder had its onset during the Veteran's service and continued since that time.   

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not, however, be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinions of the February 2009 VA examiner most probative.  Significantly, in his opinion, the VA examiner is shown to have reviewed the Veteran's claims file to include his service treatment records.  While not dispositive, here, a review of the claims file did allow the VA examiner to make a better informed decision regarding the etiology of the Veteran's conditions.  Moreover, and significantly, the February 2009 VA examiner cites a rationale for his findings, noting that there was only one notation in the Veteran's service medical records regarding a minor back injury, that the injury was very remote in time, that the Veteran's discharge history and physical were normal and that the Veteran did physically active work for many years after leaving the military.

In contrast, the Veteran's private physicians do not suggest that the Veteran's entire medical history as pertaining to the Veteran's in-service injury was reviewed, and Dr. S.N. fails to provide any rationale whatsoever for his March 2010 opinion.  Further, the opinions of Dr. W.L.L. and Dr. N.M.G. are far more tenuous than that of the February 2009 VA examiner, both noting that the Veteran's claimed injury occurred years ago and Dr. W.L.L.'s speculative opinion noting that the Veteran's claimed injury "appeared to" be consistent with his condition and that such an injury "may very well" accelerate arthritis.  

Finally, and most significantly, the Veteran's private physicians rely heavily on the Veteran's own description of his symptoms and his in-service injury.  As noted above, the Veteran is found to lack credibility in that his service treatment records are inconsistent with his claims and due to the fact that he is shown to have made several claims that he had no post-service injuries despite the fact that such injuries are clearly shown by the evidence of record.

As these medical records rely upon the Veteran's claims which are found to lack credibility, these opinions are therefore afforded less probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Taken as a whole then, the most substantiated and credible medical opinion, that of the February 2009 VA examiner, outweighs the overall tenuous opinions of the Veteran's private physicians, which rely on assertions shown to be untrue.  

In sum, the evidence of record fails to demonstrate a chronic disorder at the time of separation from service, or credible and competent evidence of a link between the Veteran's service and his present back and knee disorders.  

For all the foregoing reasons, the Board finds that the claims for service connection for a back and right and left knee disorders, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 





ORDER

Entitlement to service connection for a broken nose condition is denied.

Entitlement to service connection for an unspecified eye condition is denied.

Entitlement to service connection for residuals of a back injury is denied.

Entitlement to service connection for right knee arthritis is denied.  

Entitlement to service connection for left knee arthritis is denied.  



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


